PER CURIAM.
The electors of School District No. 84, Pennington County, at a special meeting held in July, 1961, instructed the school board of the district to maintain a school at a place designated as the Kube Table school for the school year 1961-62. The electors defeated a motion to authorize the board to levy an additional tax to. provide necessary funds to maintain the school. After refusal of the board to carry out the instruction, the present action for writ of mandamus to require defendant members of the board to carry out the instruction was commenced. The court below granted the writ requested. Defendants appealed contending that plaintiffs under the particular facts and circumstances were not entitled to the writ. Appellants' brief was filed March 12, 1962; respondents' brief April 9, 1962; appellants' reply brief April 26, 1962; and the appeal was argued in this court on June 12, 1962.
 The matter in controversy has reference only to the opening and continuance of a school for the school year 1961-62 which ended before submission of the proceeding to this court. A decision on the merits would not benefit either party. Decisions in this court should be limited to actual controversies. The ques*20tions involved are moot. Dickson v. Lord, 58 S.D. 643, 238 N.W. 21; Campbell v. Fritzsche, 78 S.D. 593, 105 N.W.2d 675. The appeal is, therefore, dismissed without costs.
All the Judges concur.